Exhibit 10.2 FORM OF AMENDMENT TO NON-QUALIFIED STOCK OPTION AGREEMENTS AND STOCK APPRECIATION RIGHTS AGREEMENTS FOR NON-EMPLOYEE DIRECTORS WHEREAS, Ralcorp Holdings, Inc. (“Company”), granted certain Non-Qualified Stock Options and Stock Appreciation Rights (collectively “the Awards”) to purchase shares of its $.01 par value Common Stock (“Common Stock”) pursuant to: 1. Ralcorp Holdings, Inc. Incentive Stock Plan (“Plan”); 2. Ralcorp Holdings, Inc. Amended and Restated 2002 Incentive Stock Plan (“2002 Plan”); 3. Ralcorp Holdings, Inc. 2007 Incentive Stock Plan (“2007 Plan”); and WHEREAS, the Company and [ ] (“Award Recipient”) desire to amend the agreements for each Award received by Award Recipient in certain respects to reflect compliance with the provisions of
